Morris, J.
(dissenting) — In the proceedings below, the trial court permitted inquiry into questions from which it sought to determine the reasons for the “necessity” of this improvement, going so far as to inquire into the character of the sewers to be built, both main and lateral; whether or not the grades proposed by the city were proper, or whether those proposed by respondents should be substituted; whether or not the city was justified in making provision for underground utilities, such as water and gas mains and conduits for electric wires; whether or not it would be sufficient, to meet the requirements of the improvement district, for the city to make a reduced fill rather than to adopt the elevations established in the condemnation ordinance. I have always understood, and still believe, that these are legislative and not judicial questions. The majority point to no authority which satisfies my mind that heretofore in so determining we have been in error. If it were profitable to prolong this dissent, many reasons might be suggested why this prerogative of common councils, in matters of this kind, should not be usurped by the courts. The error, to my mind, is so apparent it needs no reasoning to point it out. I therefore dissent.